Case 6:19-cv-00007-RSB-BKE Document 59 Filed 08/24/20 Page 1 of 1

AO 450 (GAS Rev 10/03) Judgment in a Civil Case

 

United States District Court
Southern District of Georgia

GLENN LEWIS,

Plaintiff,
JUDGMENT IN A CIVIL CASE

Vv. CASE NUMBER: ©:19-cv-007
WARDEN ROBERT ADAMS, JR., et al.,

Defendants.

Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

ZW Decision by Court.This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that, in accordance with this Court's Order dated August 19, 2020, adopting the Report and
Recommendation of the U.S. Magistrate Judge as the opinion of this Court, and granting
Defendants' Motion for Summary Judgment, Judgment is entered in favor of defendants Kevin

Marbler, Williams, and Wingfield and against the Plaintiff, Glenn Lewis. This case stands closed.

   

AS por

 

 

 

 

 

Approved by: e
August 24, 2020 John E. Triplett, Acting Clerk
Date Clerk

“(By) Deputy Clerk

GAS Rev 10/1/03
